Citation Nr: 0821579	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-14 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for ancylostomiasis 
(hookworm). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2006 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 
 

FINDINGS OF FACT

The veteran suffers from no residuals of ancylostomiasis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for ancylostomiasis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.20, 4.114, Diagnostic Code 7324 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a July 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  Additionally, the letter informed the 
veteran that evidence such as on-going treatment records; 
Social Security determinations; statements from employers 
concerning job performance, lost time or other information 
about how the disability affects the ability to work; and lay 
statements discussing disability symptoms written by people 
who have witnessed the impact of the disability on the 
veteran.  Information advising the veteran of the evidence 
needed to establish an effective date was also provided.  The 
February 2004 statement of the case provided the pertinent 
rating criteria for evaluating the veteran's disorder.  The 
claim was last readjudicated in June 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, records from the Social 
Security Administration, and internet articles.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran provided information 
concerning the impact of his disability on his daily 
functioning to the VA examiner during his January 2007 
examination.  Similarly, the veteran's claims file contains 
hundreds of pages of medical record, many of which describe 
the daily affects of the veteran's gastrointestinal problems, 
claimed by the veteran as a residual of the veteran's prior 
diagnosis of ancylostomiasis.  The veteran, through his 
representative, submitted multiple internet articles 
concerning hookworm.  Additionally, the veteran, through his 
representative, requested that he be given a higher 
disability rating and pointed out their belief that the 
veteran had residuals of the original hookworm infestation 
causing multiple intestinal disorders.  The veteran has been 
an active participant in the claims process, and the record 
has been substantially developed.  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran.  See Sanders, 487 F.3d 881; see 
also Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that because of his epigastric symptoms, 
an increased rating should be assigned for his service-
connected ancylostomiasis. 
 
The Board notes that the Rating Schedule does not contain a 
diagnostic code for ancylostomiasis.  When an unlisted 
condition is encountered, it is permissible to rate it under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
record reflects that service connection was granted for 
intestinal ancylostomiasis by a letter decision in April 
1959.  A noncompensable rating was assigned under Diagnostic 
Code 7324 and has remained in effect since that time. 
 
Currently, the record shows that the veteran's 
ancylostomiasis (hookworm) disability is appropriately rated 
by analogy to intestinal distomiasis (parasitic infections) 
under Diagnostic Code 7324.  38 C.F.R. § 4.114.   
 
Under Diagnostic Code 7324 a noncompensable rating is 
warranted if there are mild or no symptoms.  A 10 percent 
rating is warranted for moderate symptoms and a 30 percent 
rating is warranted for severe symptoms.  Id. 
 
Turning to the evidence, the veteran was afforded a VA 
examination during June 2001.  The examiner indicated that 
the veteran had a history of ancylostomiasis in service in 
1959.  During the examination the veteran reported complaints 
of increased gas in the stomach, abdominal pain mostly 
localized in the right upper quadrant, bloating after meals, 
and occasional diarrhea and vomiting.  Clinical tests 
revealed that stool was negative for ova/parasite.  

The Board remanded the appeal in July 2006 in order to have 
an additional VA examination conducted.  The VA examiner 
indicated that the onset of the veteran's ancylostomiasis was 
in 1958.  He was treated with medication and the veteran 
reported no history of recurrent infection.  The veteran 
reports he has nausea several times a week; vomiting less 
than weekly; constipation less than monthly; weekly diarrhea; 
and a history of colicky, crampy intestinal pain on a daily 
basis.  Other symptoms noted include bloating and flatulence.  
The examiner stated that the veteran's other significant 
medical history included peptic ulcer disease, status post 
Billroth II and hemorrhoids with frequent rectal bleeding 
episodes.  The examiner indicated that the veteran reported 
he was retired due to low back pain.  Additionally, the 
examiner concluded there were no effects of the veteran's 
disability on his daily activities.  The examiner determined 
that there was no evidence of active parasite infestation as 
the veteran's stool tests reported as negative for parasites.  
The examiner concluded that there is no residual 
symptomotology related to the veteran's service connected 
ancylostomiasis.  The examiner found that the veteran's 
current gastrointestinal symptoms and low hemoglobin are more 
likely than not related to his non-service connected 
conditions including peptic ulcer disease, status post 
partial gastrectomy and hemorrhoids.    

The Board observes that the veteran has been treated for a 
number of gastrointestinal maladies at the New York VA 
Medical Center during the appeal period.  However, the Board 
further notes that such symptoms have been attributed by a 
physician to the veteran's non-service connected disorders 
rather than ancylostomiasis. 

Based on the fact that the medical evidence of record fails 
to identify existing ancylostomiasis, or any residual 
symptomatology associated therewith, there is no basis for 
assignment of a compensable evaluation at this time.  The 
preponderance of the credible evidence demonstrates the 
veteran's ancylostomiasis is currently asymptomatic, and thus 
a noncompensable rating under Diagnostic Code 7324 is proper. 

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board acknowledges the veteran's contentions that his 
multiple gastric problems are related to the ancylostomiasis 
he was diagnosed with in service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of claimed medical symptoms.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The veteran is medically retired due to a lower 
back ailment, and there are no current symptoms found by 
medical examiners that are associated with his prior hookworm 
infestation.  Therefore, the Board finds that the criteria 
for submission for consideration of extra-schedular ratings 
are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to a compensable rating for ancylostomiasis 
(hookworm) is denied. 




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


